On June 2,2014, the defendant was sentenced for Count I: Bail Jumping, a Felony, *125in violation of MCA 45-7-308 (2013), to a commitment to the Department of Corrections for a period of ten (10) years with five (5) years suspended, for placement in an appropriate treatment facility or program; that the Defendant be screened and considered for placement in Pre-Release program; and that the sentence imposed shall run concurrently with the sentence in companion Musselshell County Cause DC-12-32.
DATED this 24th day of November, 2014.
On November 7,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter "the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant’s counsel made an oral motion to dismiss the Defendant’s Application for Review of Sentence without prejudice. Mr. Sheehy stated that the Defendant needs to file a post-conviction relief with the District Court and requested that the sentence review hearing be continued to take place during the May 2015 hearings to afford time for the post-conviction relief.
It is the unanimous decision of the Division that the Defendant’s motion to dismiss the Defendant’s Application for Review of Sentence without prejudice is GRANTED. The Defendant will have sixty (60) days from the date of the District Courts decision to file his Application for Review of Sentence with the Musselshell County Clerk of District Court.
Done in open Court this 7th day of November, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.